67 F.3d 309
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Freddy GOMEZ-TORRES, Defendant-Appellant.
No. 95-10061.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1995.*Decided Sept. 27, 1995.

Before:  BROWNING, GOODWIN, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Freddy Gomez-Torres appeals his 33-month sentence imposed following a jury trial for conspiracy to transport and harbor illegal aliens in violation of 18 U.S.C. Sec. 371, and transporting illegal aliens in violation of 8 U.S.C. Secs. 1324(a)(1)(B) & (C).  Gomez-Torres contends that district court erred by concluding that it lacked discretion to grant him downward departure.  We dismiss Gomez-Torres's appeal for lack of jurisdiction.


3
Gomez-Torres contends that he should have been granted downward departure because:  (1) he received a higher sentence than his mother, a codefendant, who played a greater role in the offense of conviction;  (2) he played a minimal role in the offense of conviction;  and (3) his youth and the influence of his mother as a co-defendant prevented him from exercising his independent judgment.


4
A district court's discretionary refusal to depart downward is not reviewable on appeal.  United States v. Morales, 972 F.2d 1007, 1011 (9th Cir.1992), cert. denied, 113 S.Ct. 1665 (1993).


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3